July 20, 2015                            03-15-00436-CV                     7/20/2015 2:19:05 PM
                                                                                                Velva L. Price
                                                                                               District Clerk
                                                                                               Travis County
                                            CAUSE NO. D-1-GV-02-002501                      D-1-GV-02-002501

  THE STATE OF TEXAS,                                   §          IN THE DISTRICT COURT
  THE TEXAS DEPARTMENT OF INSURANCE, and                §
  THE TEXAS COMMISSIONER OF INSURANCE,                  §
    Plaintiffs,                                         §
                                                        §
  vs.                                                   §         OF TRAVIS COUNTY, TEXAS
                                                        §
  FARMERS GROUP, INC.,                                  §
  FARMERS UNDERWRITERS ASSOCIATION,                     §
  FIRE UNDERWRITERS ASSOCIATION,                        §
  FARMERS INSURANCE EXCHANGE,                           §
  FIRE INSURANCE EXCHANGE, TEXAS                        §
  FARMERS INSURANCE COMPANY,                            §
  MID-CENTURY INSURANCE COMPANY OF TEXAS,               §
  MID-CENTURY INSURANCE COMPANY,                        §
  FARMERS TEXAS COUNTY MUTUAL INSUR. CO.,               §
  TRUCK INSURANCE EXCHANGE, and                         §
  TRUCK UNDERWRITERS ASSOCIATION,                       §
    Defendants.                                         §          261ST JUDICIAL DISTRICT

          Intervenors Gerald and Leslie Hooks's Notice of Interlocutory Appeal

  Intervenors Gerald and Leslie Hooks give notice of their desire to appeal from the Order of

  Preliminary Approval signed by this Court on 6 July 2015. This is an interlocutory appeal

  pursuant to§ 51.014 (a) (3) and§ 51.014 (b) Tex. Civ. Prac. & Rem. Code which is directed to

  the Third Court of Appeals as an accelerated appeal


  Respectfully submitted,
  Joseph C. Blanks, P.C.,




  By: Joseph C. Blanks, TBN 02456770,
  PO Box 999, Doucette, Texas 75942.409-837-9707 fax 877-563-7052
   Attorney for the Hooks Intervenors




                                                  -1-
                               CERTIFICATE OF SERVICE

I hereby certify that I served a true and correct copy of the foregoing document for the Hooks
Intervenors upon all attomey(s) of record, Joshua Godbey & Co., Richard Carrell, Marcie Hogan
Greer, and Scott Incerto & Co., as well as Joe Longley and Phil Maxwell, all by fax on 18 July
2015. I also served Michael J. Woods by email on that day. I mailed a courtesy copy on paper to
the Court on 20 July 2015, as well.




Joseph C. Blanks



Joshua Godbey and James R. Wenzel; Office of the Attorney General of Texas
 P.O. Box 12548, 209 West 14th Street, Austin, Texas 78711-2548

Richard N. Carrell, Norton Rose Fulbright L.L.P., fax 713-651-5246,
 1301 McKinney, Suite 5100, Houston, Texas 77010-3095

M. Scott Incerto, Norton Rose Fulbright L.L.P., fax 512-536-4598,
 98 San Jacinto Blvd., Suite 1100, Austin, Texas 78701

Marcy Hogan Greer, Firm Unknown, fax 512-482-9303
 515 Congress Ave., Suite 2350, Austin, Texas 78701

Joe K. Longley & Phil K. Maxwell,
 1609 Shoal Creek Blvd., No. lOO,Austin, Texas 78701

Michael J. Woods, pro se pro
 8620 N. New Braunfels, Suite 522, San Antonio, Texas 78217.

Sara Waitt, General Counsel Texas Department of Insurance
P. 0. Box 149104, Austin, TX 78714-9104




                                             -2-